UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 July 9, 2015 Date of report (Date of earliest event reported) Supertel Hospitality, Inc. (Exact Name of Registrant as Specified in Its Charter) Maryland (State or Other Jurisdiction of Incorporation) 1-34087 52-1889548 (Commission File Number) (IRS Employer Identification No.) 1800 West Pasewalk Avenue, Suite 200 Norfolk, NE (Address of Principal Executive Offices) (Zip Code) (402) 371-2520 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers (b)-(e)As previously reported, Corrine L. Scarpello, Senior Vice President and Chief Financial Officer of Supertel Hospitality, Inc., informed the company’s Board of Directors on December 22, 2014 of her plan to leave her position as Senior Vice President and Chief Financial Officer and agreed with the Company to extend her departure date for a period to end no later than the hiring of a new chief financial officer. A letter with additional terms with respect to this matter is filed with this Form 8-K as Exhibit 10.1 and incorporated herein by this reference. Item 9.01Financial Statements and Exhibits. (d)Exhibits. Letter dated July 9, 2015 with Corrine L. Scarpello SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Supertel Hospitality, Inc. Date:July 10, 2015 By:/s/ J. William Blackham Name: J. William Blackham Title:President and Chief Executive Officer EXHIBIT INDEX Exhibit Description Letter dated July 9, 2015 with Corrine L. Scarpello
